DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2012/0315689 A1) in view of Bernard et al. (US 9,861,560 B2).
Regarding claims 1-2,  Adams teaches a laundry liquid (abstract, 8, , 50, 56, 91) composition comprising a surfactant compound that is derivative of alkyl polyglucoside with general formula (I); [Fig. 20 A, 20 B, 21 A], and a lipases enzyme such as (E.C. 3.1.1.3); [50, 81].
Regarding claim 1,  Adams does not teach the exact claimed formula as instantly claimed. However, the prior art of Bernard teaches a cleaning composition (with cosmetic applications such as skin cleaning) comprising the alkyl glucoside with the formula of;  
                              
    PNG
    media_image1.png
    93
    324
    media_image1.png
    Greyscale

That meets the instantly claimed compound since R1 is a linear or branched C10 to C30, t= 0-4 and v= 1-15 and renders it obvious.  Adams and Bernard are related art that of cleaning compositions which comprise similar alkyl glucoside; [2: 48-67, 9: 59-67, 10: 1-11]. At the time before the effective filing date of invention, it would have been obvious to add the alkyl glucoside of Bernard with the motivation of cleaning removing oils by a gentler surfactant agent, as taught by Bernard; [3: 30-45]. It should be noted that, Bernard’s teaching of Linear or branched R group and the value of t=0 corresponding to the instantly claimed structure is construed as one of equivalent alternative structural variations and thus rendering the claimed structure obvious.

    Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on the instant combination of  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The argument is persuasive and thus the rejection is withdrawn.

   Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza  Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/12/09


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767